 

OCT 3 0 2013

istrict Court
terk, US Distric
c District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 18-151-BLG-SPW

Plaintiff,
VS. ORDER

SHAWN THOMAS CONRAD,

 

Defendant.

 

A copy of the sentencing transcript in this case has been requested by a third
party. In the interests of protecting a juvenile’s privacy,

IT IS ORDERED that the name of the juvenile shall be redacted from the
applicable portions of the sentencing transcript in this matter.

ort
DATED this © day of October, 2019.

Lecce fi CAL
SUSAN P. WATTERS
United States District Judge
